Exhibit 10.1


VOTING AND LOCK-UP AGREEMENT
 
THIS VOTING AND LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as
of July 19, 2011, by and among Quepasa Corporation., a Nevada corporation
(“Parent”), Insider Guides, Inc., a Delaware corporation (the “Company”), and
the undersigned shareholder (“Shareholder”) of the Company.
 
RECITALS
 
A.            Concurrently with the execution of this Agreement, Parent and the
Company have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides for the merger (the “Merger”) of the Company with
and into a wholly owned subsidiary of Parent.
 
B.             Pursuant to the Merger, all of the issued and outstanding shares
of capital stock of the Company will be canceled and converted into the right to
receive the consideration set forth in the Merger Agreement, all upon the terms
and subject to the conditions set forth in the Merger Agreement.
 
C.            As of the date hereof, Shareholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the number of shares of outstanding capital stock of the
Company (the “Shares”) and other securities convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company, all as set forth on
the signature page of this Agreement.
 
D.            As a material inducement to Parent to enter into and to consummate
the transactions contemplated by the Merger Agreement, Parent has required that
Shareholder agree, and Shareholder is willing to agree, to restrict the transfer
or disposition of any of the Shares, or any other shares of capital stock of the
Company acquired by Shareholder hereafter and prior to the Expiration Time (as
defined in Section 1(a) hereof), and to vote the Shares and any other such
shares of capital stock of the Company as set forth in this Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.            Agreement to Retain Shares.
 
(a)           Transfer.  Shareholder agrees that, at all times during the period
beginning on the date hereof and ending at the Expiration Time, Shareholder
shall not Transfer (as defined below) any of the Shares or any New Shares (as
defined in Section 1(b) hereof), or make any agreement regarding any Transfer,
in each case without the prior written consent of Parent.  Shareholder agrees
that any Transfer in violation of this Agreement shall be void and of no force
or effect.
 
 
1

--------------------------------------------------------------------------------

 
 
As used herein, the term “Expiration Time” shall mean the earliest to occur of
(i) such date and time as the Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement, (ii) the termination of the
Merger Agreement in accordance with the terms thereof or (iii) the occurrence of
a Material Adverse Amendment.  As used herein (A) the term “Material Adverse
Amendment” shall mean an amendment to the Merger Agreement that (i) (1) directly
or indirectly decreases the Merger Consideration (as defined in the Merger
Agreement), (2) waives, amends or modifies any condition to the obligation of
Company to consummate the Merger, (3) waives any breach of representation,
warranty, covenant or agreement of Parent or Merger Sub contained in the Merger
Agreement, (4) waives, amends or modifies any representation, warranty, covenant
or agreement of Parent or Merger Sub so as to reduce the scope thereof, or the
obligation thereunder, or (5) materially and adversely affects the Shareholder
and (ii) is approved by the Company’s Board of Directors regardless of whether
in such vote the Shareholder’s nominee (if any) on the Company’s Board of
Directors (or the Shareholder in his capacity as a director) voted against such
amendment.  As used herein, the term “Transfer” shall mean, with respect to any
security, the direct or indirect assignment, sale, transfer, tender, pledge,
hypothecation, or the gift, placement in trust, or the Constructive Sale (as
defined below) or other disposition of such security (excluding transfers by
testamentary or intestate succession or otherwise by operation of law) or any
right, title or interest therein (including, but not limited to, any right or
power to vote to which the holder thereof may be entitled, whether such right or
power is granted by proxy or otherwise), or the record or beneficial ownership
thereof, the offer to make such a sale, transfer, Constructive Sale or other
disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing, excluding any Transfer (A) pursuant to
a court order, (B) pursuant to the Merger, or (C) to any affiliate or family
member of Shareholder if such transferee, prior to the Transfer, executes a
binding agreement with Parent and the Company substantially in the form of this
Agreement.  As used herein, the term “Constructive Sale” shall mean, with
respect to any security, a short sale with respect to such security, entering
into or acquiring an offsetting derivative contract with respect to such
security, entering into or acquiring a futures or forward contract to deliver
such security or entering into any other hedging or other derivative transaction
that has the effect of materially changing the economic benefits and risks of
ownership.
 
(b)           New Shares.  Shareholder agrees that any shares of capital stock
of the Company that Shareholder purchases or with respect to which Shareholder
otherwise acquires beneficial ownership after the date of this Agreement and
prior to the Expiration Time, including, without limitation, shares issued or
issuable upon the conversion, exercise or exchange, as the case may be, of all
securities held by Shareholder which are convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company (“New Shares”), shall
be subject to the terms and conditions of this Agreement to the same extent as
if they constituted Shares as of the date hereof.
 
2.            Agreement to Vote Shares.  Until the Expiration Time, at every
meeting of shareholders of the Company called with respect to any of the
following, and at every adjournment or postponement thereof, and on every action
or approval by written consent of shareholders of the Company with respect to
any of the following, Shareholder shall vote, to the extent not voted by the
person(s) appointed under the Proxy (as defined in Section 3), the outstanding
Shares and any outstanding New Shares (to the extent any such New Shares may be
voted):
 
 
2

--------------------------------------------------------------------------------

 
 
(i)             in favor of approval and adoption of the Merger Agreement and in
favor of each of the other actions contemplated by the Merger Agreement and the
Proxy and any action required in furtherance thereof;
 
(ii)            against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement;
 
(iii)           against any action which the Company is prohibited from taking
under Section 5.1 or 5.3 of the Merger Agreement; and
 
(iv)           in favor of waiving any notice that may have been or may be
required relating to any reorganization of the Company or any subsidiary of the
Company, any reclassification or recapitalization of the capital stock of the
Company or any subsidiary of the Company, any sale of assets, change of control
or acquisition of the Company or any subsidiary of the Company by any other
person, or any consolidation or merger of the Company or any subsidiary of the
Company with or into any other person..
 
Prior to the Expiration Time, Shareholder shall not enter into any agreement or
understanding with any person to vote or give instructions in any manner
inconsistent with this Section 2.
 
3.             Irrevocable Proxy.  Concurrently with the execution of this
Agreement, Shareholder agrees to deliver to Parent an irrevocable proxy in the
form attached hereto as Appendix A (the “Proxy”), which shall be irrevocable to
the fullest extent permitted by applicable law, covering the total number of
Shares and New Shares.
 
4.             Representations, Warranties and Covenants of
Shareholder.  Shareholder represents, warrants and covenants to Parent as
follows:
 
(i)            Shareholder is the beneficial owner of the Shares, with full
power to vote or direct the voting of the Shares for and on behalf of any and
all beneficial owners of the Shares, subject to the terms of the Company’s
Amended and Restated Voting Agreement dated July 16, 2008 (the “Voting
Agreement”), a copy of which has been made available to Parent.
 
(ii)           As of the date hereof, the Shares are, and at all times up until
the Expiration Time the Shares will be, free and clear of any rights of first
refusal, co-sale rights, security interests, liens, pledges, claims, options,
charges or other encumbrances of any kind or nature, in each case that would
impair Shareholder’s ability to fulfill its obligations under Section 2.  Parent
acknowledges that the Shares are subject to the terms of the Voting Agreement,
the Company’s Amended and Restated Right of First Refusal and Cosale Agreement
dated July 16, 2008 (the “ROFR and Cosale Agreement”) and the Company’s Amended
and Restated Investor Rights Agreement dated July 16, 2008 (the “Investor Rights
Agreement”), copies of which agreements have been made available to Parent.  The
execution and delivery of this Agreement by Shareholder do not, and
Shareholder’s performance of its obligations under this Agreement will not
conflict with or violate the Voting Agreement, the ROFR and Cosale Agreement or
the Investor Rights Agreement or any order, decree, judgment or agreement known
by the Shareholder to be applicable to such Shareholder or by which Shareholder
or any of Shareholder’s properties or Shares is bound.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           Shareholder does not beneficially own any shares of capital
stock of the Company, or any securities convertible into, or exchangeable or
exercisable for, shares of capital stock of the Company, other than as set forth
on the signature page hereto.
 
(iv)           Shareholder has full power and authority to make, enter into and
carry out the terms of this Agreement, the Proxy and any other related
agreements to which Shareholder is a party.
 
(v)           In entering into this Agreement, Shareholder has relied solely on
its, his or her own personal judgment and the Parent SEC Reports filed prior to
the date hereof, and Shareholder has not relied upon any other statement,
representation, or warranty relating to Company or Parent other than such Parent
SEC Reports.
 
5.             Additional Documents.  Shareholder hereby covenants and agrees to
execute and deliver any additional documents reasonably necessary or desirable
to carry out the purpose and intent of this Agreement.
 
6.             Consents and Waivers.  Shareholder hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any agreement or instrument to which Shareholder is a party or
subject or in respect of any rights Shareholder may have.
 
7.             Termination.  This Agreement and the Proxy delivered in
connection herewith shall terminate automatically and shall have no further
force or effect as of the Expiration Time; provided, however, that Section 9
shall survive the Effective Time for the period set forth therein and Section 10
shall survive the Effective Time.
 
8.             Company Covenants.  The Company agrees to make a notation on its
records and give instructions to its transfer agent(s) to not permit, prior to
the Expiration Time, the transfer of any Shares or New Shares, except as
permitted pursuant to Section 1(a).
 
9.             Lock-Up.  Shareholder hereby agrees not to sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
(“Post Merger Sale”), of any Parent securities received pursuant to the terms of
the Merger Agreement and held by Shareholder other than pursuant to this Section
9.
 
(a)           During the one (1) month period following the Effective Time (as
defined in the Merger Agreement) of the Merger, Shareholder may conduct Post
Merger Sales of no more than thirty percent (30%) of any Parent securities
received by Shareholder pursuant to the Merger Agreement.
 
(b)           Subject to Section 9(a), during the two (2) month period following
the Effective Time (as defined in the Merger Agreement) of the Merger,
Shareholder may conduct Post Merger Sales of no more than sixty-five percent
(65%) of any Parent securities received by Shareholder pursuant to the Merger
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, Shareholder may consummate a Post
Merger Sale at any time and for any amount of Parent securities received
pursuant to the terms of the Merger Agreement with any affiliate or family
member of Shareholder if such transferee, prior to the Post Merger Sale, agrees
to be bound by this Section 9.
 
10.           Prohibited Transactions.  Shareholder understands that the
Transaction Share Price (as defined in the Merger Agreement) is a function of
the market price of the Parent Common Stock; therefore:
 
(a)           Shareholder represents and warrants that from the 20th trading day
preceding June 21, 2011 to the date of this Agreement, Shareholder has not
engaged in a Prohibited Transaction.
 
(b)           Shareholder covenants and agrees that from the date hereof to the
Expiration Time, Shareholder shall not engage in a Prohibited Transaction.
 
(c)           “Prohibited Transaction” means collectively, (i) any Transfer
(without giving effect to the exclusions contained in the definition of such
term) of Parent Common Stock, or (ii) the establishment or increase of any “put
equivalent position” (as defined in Rule 16a-1(h) promulgated under the Exchange
Act) with respect to Parent Common Stock.
 
11.           Miscellaneous.
 
(a)           Directors and Officers.  Notwithstanding any provision of this
Agreement to the contrary, Shareholder has entered into this Agreement in its,
his or her capacity as a Shareholder of the Company, and nothing in this
Agreement shall limit or restrict Shareholder or any affiliate of Shareholder
from acting, if applicable, in the Shareholder’s or such affiliate’s capacity as
a director or officer of the Company (it being understood that this Agreement
shall apply to Shareholder solely in Shareholder’s capacity as a shareholder of
the Company) or voting in Shareholder’s sole discretion on any matter other than
those matters referred to in Section 2.  Parent covenants that it will not
bring, commence, institute, maintain, prosecute, participate in or voluntarily
aid any action, claim, suit or cause of action, in law or in equity, in any
court or before any governmental entity, which (i) alleges that any action taken
(or not taken) by Shareholder or Shareholder’s affiliate solely in Shareholder’s
or such affiliate’s capacity as a director or officer of the Company breaches or
violates or would breach or violate any provision of this Agreement or the Proxy
or (ii) challenges the right of Shareholder to vote or challenges the validity
of or seeks to enjoin any vote by Shareholder (or the grant of a proxy with
respect thereto) on any matter other than those matters set forth in Section 2.
 
(b)           Waiver; Release.
 
(i)      No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by the other party hereto.  The waiver of any breach of any
term or provision of this Agreement shall not operate as or be con­strued to be
a waiver of any other previous or subsequent breach of any term or provision of
this Agreement.  No delay or omission by Parent in exercising any right under
this Agreement shall operate as a waiver of that right or any other right under
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)      In the event Parent releases the obligations of any Shareholder stated
herein or waives any breach by any Shareholder of any term or condition of this
Agreement, each in accordance with Section 11(b)(i) above (in each case, a
“Waived Shareholder”), Parent shall promptly provide to each other Shareholder a
release or waiver, as appropriate, identical in all respects to such release or
waiver previously granted to such Waived Shareholder.
 
(c)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) on the date of confirmation of receipt (or the first
business day following such receipt if the date is not a business day) if sent
via facsimile (receipt confirmed), or (iii) on the date of confirmation of
receipt (or the first business day following such receipt if the date is not a
business day) if delivered by a nationally recognized courier service.  All
notices hereunder shall be delivered to the parties at the following addresses
or facsimile numbers (or pursuant to such other instructions as may be
designated in writing by the party to receive such notice):




  If to Company:
Insider Guides, Inc.
   
280 Union Square Drive
   
New Hope, PA  18938
   
Telephone:  (215) 862-1162
   
Facsimile:  (215) 862-1655
   
Attention: Mr. Geoff Cook
        With a copy to:
SNR Denton US LLP
   
Two World Financial Center
   
225 Liberty Street
   
New York, NY  10281-2699
   
Telephone: 212-768-6700
   
Facsimile: 212-768-6800
   
Attention: Lisa A. Weiss
        If to Parent:
Quepasa Corp.
   
324 Datura Street, Suite 114
   
West Palm Beach, FL 33401
   
Telephone: 561-366-1249
   
Facsimile: 561-651-9984
   
Attention: John Abbott
        With a copy to:
Bradley Arant Boult Cummings LLP
   
1600 Division Street, Suite 700
   
Nashville, TN 37203
   
Telephone: 615-252-2388
   
Facsimile: 615-252-6388
   
Attention: Jeffrey S. Buschmann
        If to Shareholder:
To the address for notice set forth on the signature page hereof

 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Headings.  All captions and section headings used in this
Agreement are for convenience only and do not form a part of this Agreement.
 
(e)           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
(f)            Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.  This Agreement may not
be changed or modified, except by an agreement in writing specifically
referencing this Agreement and executed by each of the parties hereto.
 
(g)           Severability.  In the event that any provision of this Agreement,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
 
(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
 
(i)            Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
(j)            Remedies.  The parties acknowledge that Parent will be
irreparably harmed and that there will be no adequate remedy at law for a
violation of any of the covenants or agreements of Shareholder set forth
herein.  Therefore, it is agreed that, in addition to any other remedies that
may be available to Parent upon any such violation, Parent shall have the right
to enforce such covenants and agreements by specific performance, injunctive
relief or by any other means available to Parent at law or in equity.
 
(k)            No Assignment.  Unless otherwise provided for herein, Shareholder
may not assign this Agreement.  This Agreement shall inure to the benefit of
Parent, Company and their respective successors and assigns.
 
[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 

         
QUEPASA CORPORATION   
   
SHAREHOLDER:
 
 
   
 
 
By:                                                                 
   
 
  Name:                                                                
                                                      
  Title:                                                                     
                                                               Address          
                                INSIDER GUIDES, INC.              
Shares:                               
By:                                                                         
Name:                                                                
Company Common Stock:                                                          
  Title:                                                                  
Company Preferred
Stock:                                                                   Company
Options:                                                                       
       
Company Warrants:                                                                     
 

 
 
[SIGNATURE PAGE TO COMPANY VOTING AND LOCKUP AGREEMENT]
 
 
8

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
IRREVOCABLE PROXY


 
The undersigned shareholder (“Shareholder”) of Insider Guides, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints [   ] of Quepasa Corporation, a Nevada corporation (“Parent”),
and each of them, as the sole and exclusive attorneys-in-fact and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be beneficially owned by the undersigned,
and any and all other shares or securities of the Company issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”), in
accordance with the terms of this Proxy until the Expiration Time (as defined in
that certain Voting and Lockup Agreement, dated of even date herewith, by and
among Parent, the Company and Shareholder (the “Voting Agreement”)), subject to
the limitations herein and therein.  The Shares beneficially owned by the
undersigned shareholder of the Company as of the date of this Proxy are listed
on the final page of this Proxy.  Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Shares for the Specified Matters (as defined below) are hereby revoked and the
undersigned hereby agrees not to grant any subsequent proxies with respect to
the Shares until after the Expiration Time (as defined in the Voting Agreement).
 
This Proxy is irrevocable (to the fullest extent permitted by applicable law),
is coupled with an interest and is granted pursuant to the Voting Agreement, and
is granted in consideration of Parent entering into that certain Agreement and
Plan of Merger, dated as of July 19, 2011, by and among Parent, the Company and
certain other parties (the “Merger Agreement”).  The Merger Agreement provides
for the merger of a wholly owned subsidiary of Parent with and into the Company
in accordance with its terms (the “Merger”), and Shareholder is receiving a
portion of the proceeds of the Merger.
 
The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Time (as
defined in the Voting Agreement), to act as the undersigned’s attorney-in-fact
and proxy to vote the Shares, and to exercise all voting, consent and similar
rights of the undersigned with respect to the Shares (including, without
limitation, the power to execute and deliver written consents), at every annual,
special, adjourned or postponed meeting of shareholders of the Company and in
every written consent in lieu of such meeting with respect to the following
matters (the “Specified Matters”):
 
(i)             in favor of approval and adoption of the Merger Agreement and in
favor of each of the other actions contemplated by the Merger Agreement and this
Proxy and any action required in furtherance thereof;
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)            against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement;
 
(iii)           against any action which the Company is prohibited from taking
under Section 5.1 or 5.3 of the Merger Agreement; and
 
(iv)           in favor of waiving any notice that may have been or may be
required relating to any reorganization of the Company or any subsidiary of the
Company, any reclassification or recapitalization of the capital stock of the
Company or any subsidiary of the Company, any sale of assets, change of control
or acquisition of the Company or any subsidiary of the Company by any other
person, or any consolidation or merger of the Company or any subsidiary of the
Company with or into any other person.
 
The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except for the Specified Matters as described in clauses (i), (ii),
(iii) or (iv) above, and Shareholder may vote the Shares on all other matters.
 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
 
This Proxy shall terminate, and be of no further force and effect, automatically
as of the Expiration Time.
 
[Remainder of Page Intentionally Left Blank]
 
*****
 
 
10

--------------------------------------------------------------------------------

 


 
This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Time (as defined in the Voting Agreement).
 
Dated: July ___, 2011
 
 
   
                                                      
 
Address
                                                      
                                                      
 


 
Shares:
 
Company Common
Stock:                                                            
Company Preferred
Stock:                                                            
Company  Options:                                                             
Company Preferred
Stock:                                                            
 

 
 
[SIGNATURE PAGE TO PROXY]